 

COPYRIGHT SECURITY AGREEMENT

 

This Copyright Security Agreement (this “Agreement”) dated as of May 31, 2012,
is made by and among Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), and Hollywood Mail Order, LLC, a Nevada limited liability
company (“Mail Order” and together with Frederick’s, each individually, a
“Grantor”, and collectively, the “Grantors”), and Salus Capital Partners, LLC
(“Secured Party”).

 

WITNESSETH

 

WHEREAS, reference is made to that certain Credit and Security Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Grantors, as
Borrowers and Secured Party, as Lender; and

 

WHEREAS, pursuant to the terms of the Credit Agreement, each of the Grantors has
granted to Secured Party a security interest in all of its assets, including all
right, title and interest of such Grantor in, to and under all now owned and
hereafter acquired Copyrights and all products and proceeds thereof, to secure
payment and performance of the Obligations; and

 

WHEREAS, Secured Party has required that the Grantors execute this Agreement to
evidence the security interest granted to Secured Party in any Copyrights and
for recording with the United States Office of Copyrights.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.            Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings given them in the Credit
Agreement. In addition, the following terms have the meanings set forth below:

 

“Copyrights” means all right, title and interest in and to all copyrightable
works and all copyrights of any Grantor and licenses thereunder, whether
presently existing or hereafter arising, including but not limited to the
registered copyrights, applications to register copyrights, and unregistered
works (if any) listed on Schedule A attached hereto.

 

“Event of Default” means an Event of Default, as defined in the Credit Agreement
or any other loan agreement or security agreement now in existence or hereafter
entered into by the Grantors.

 

2.            Security Interest. In order to secure the Obligations, each
Grantor hereby confirms and acknowledges that it has granted and created (and,
to the extent not previously granted under the Credit Agreement, does hereby
irrevocably grant and create) a security interest, with power of sale to the
extent permitted by law, in the Copyrights. This security interest is in any and
all rights that may exist or hereafter arise under any copyright law now or
hereinafter in effect in the United States of America or in any other country.

 

 

 

 

3.          Representations and Warranties. Each Grantor represents and warrants
that it owns each of the Copyrights listed on Schedule A attached hereto, free
and clear of any Lien other than Permitted Liens, and (b) the Copyrights listed
on Schedule A attached hereto include all copyrightable works owned or
controlled by such Grantor as of the effective date hereof.

 

4.          Administration of Copyrights. So long as no Event of Default shall
have occurred and be continuing, the Grantors may control and manage the
Copyrights, including the right to make and distribute copies of the works
covered thereby, and may receive and use the income, revenue, profits, and
royalties that arise from the use of the Copyrights and any licenses thereunder,
in the same manner and to the same extent as if this Agreement had not been
entered into. Each Grantor shall give Secured Party prompt notice of any change
in the status of said Copyrights or such Grantor’s rights thereunder.

 

5.          Protection of Copyrights. Each Grantor covenants that it will at its
own expense protect, defend and maintain the Copyrights to the extent reasonably
advisable in its business as determined by Grantors in its sole discretion,
provided that if such Grantor fails to do so, Secured Party may (but shall have
no obligation to) do so in such Grantor’s name or in Secured Party’s name, but
at such Grantor’s expense, and such Grantor shall reimburse Secured Party in
full for all expenses, including reasonable attorney’s fees incurred by Secured
Party in protecting, defending and maintaining the Copyrights.

 

6.          Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, Secured Party may, at its option, exercise any one or more
of the following remedies: (a) exercise all rights and remedies available under
the UCC, or under any applicable law; (b) sell, assign, transfer, pledge,
encumber or otherwise dispose of any Copyright; (c) enforce any Copyright, and
any licenses thereunder; and (d) exercise or enforce any or all other rights or
remedies available to Secured Party by law or agreement against the Copyrights,
against any Grantor or against any other person or property. Upon the exercise
of any remedy by Secured Party hereunder, each Grantor shall be deemed to have
waived all of its rights provided in 17 U.S.C. § 106A or any other “moral rights
of authors.” If Secured Party shall exercise any remedy under this Agreement,
the Grantors shall, at the reasonable request of Secured Party, do any and all
lawful acts and execute any and all proper documents required by Secured Party
in aid thereof. For the purposes of this Section 6, upon the occurrence of an
Event of Default and during the continuation thereof, each Grantor appoints
Secured Party as its attorney with the right, but not the duty, to endorse such
Grantor’s name on all applications, documents, papers and instruments necessary
for Secured Party to (i) act in its own name or enforce or use the Copyrights,
(ii) grant or issue any exclusive or non-exclusive licenses under the Copyrights
to any third party, and/or (iii) sell, assign, transfer, pledge, encumber or
otherwise transfer title in or dispose of any Copyright. Each Grantor hereby
ratifies all that such attorney shall lawfully do or cause to be done pursuant
to the powers granted in this Section 6. This power of attorney shall be
irrevocable until the termination of the Credit Agreement and satisfaction of
the Obligations. The Grantors shall reimburse Secured Party for all reasonable
attorney’s fees and expenses of all types incurred by Secured Party, or its
counsel, in connection with the exercise of the rights of Secured Party under
this Agreement.

 

2

 

 

7.          Incorporation of the Credit Agreement. Except as expressly set forth
herein, the rights and obligations of the Grantors and Secured Party with
respect to the Copyrights shall in all respects be governed by the Credit
Agreement, the terms of which are incorporated as fully as if set forth at
length herein.

 

8.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute but one and
the same agreement.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Copyright Security Agreement
as of the date written above.

 

  GRANTORS:       FREDERICK’S OF HOLLYWOOD, INC.         By: s/ Thomas Rende   
  Thomas Rende     Chief Financial Officer         HOLLYWOOD MAIL ORDER, LLC    
    By: s/ Thomas Rende      Thomas Rende     Chief Financial Officer

 

[Signature Page to Copyright Security Agreement]

 

 

 

 

  SECURED PARTY:       SALUS CAPITAL PARTNERS, LLC         By: s/ Kyle C. Shonak
    Kyle C. Shonak     Senior Vice President

 

[Signature Page to Copyright Security Agreement]

 

 

 

 

SCHEDULE A

 

Copyrights

  

1. CLASS: TX (Textual Works)   RETRIEVAL CODE: B (Monographic Works of a
Non-dramatic Literary Nature)   STATUS: Registered   REGISTRATION DATE: March
26, 1991   REGISTRATION NUMBER: TX-3-055-731   CREATED: 1991   PUBLICATION DATE:
February 25, 1991   NEW MATTER: New textual and pictorial material and
compilation of previous publication material.   NOTES: Catalog   PREVIOUS
REGISTRATION: Prev. reg.       2. CLASS: TX (Textual Works)   RETRIEVAL CODE: B
(Monographic Works of a Non-dramatic Literary Nature)   STATUS: Registered  
REGISTRATION DATE: May 29, 1987   REGISTRATION NUMBER: TX-2-083-789  
PUBLICATION DATE: December 1, 1986   NEW MATTER: compilation and additions  
REGISTRATION DEPOSIT: 61 p.       3. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire   CLASS: TX
(Textual Works)   REGISTRATION DATE: May 20, 1991   REGISTRATION NUMBER:
TX-3-068-104   ISSUE: Vol. 59, Issue No. 334   PUBLICATION DATE: June 6, 1988  
NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242.   MISCELLANEOUS: Issue ti.:  Summer fashion
sale.       4. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire   CLASS: TX (Textual Works)  
REGISTRATION DATE: April 15, 1991   REGISTRATION NUMBER: TX-3-083-055   ISSUE:
Vol. No. 73, issue no. 362   PUBLICATION DATE: March 25, 1991   NEW MATTER:
additions and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood:
Frederick’s of Hollywood.   NOTES: Frequency unknown. Subtitle on later issues: 
An Intimate Experience.  Description based on:  Vol. 34, issue no. 242.       5.
CLASS: TX (Textual Works)   REGISTRATION DATE: January 27, 1992   REGISTRATION
NUMBER: TX-3-229-421   ISSUE: Vol. 76, issue no. 369   PUBLICATION DATE:
November 25, 1991   NEW MATTER: additions and compilation   PUB FREQUENCY: Other
  IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown.
Subtitle on later issues:  An Intimate Experience.  Description based on:  Vol.
34, issue no. 242

 

 

 

 

6. CLASS: TX (Textual Works)   REGISTRATION DATE: July 24, 1992   REGISTRATION
NUMBER: TX-3-353-063   ISSUE: Vol. 79, issue no. 373   PUBLICATION DATE: March
30, 1992   NEW MATTER: additions and compilation.   PUB FREQUENCY: Other  
IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency varies. Subtitle
on later issues:  An Intimate Experience Description based on:  Vol. 34, issue
no. 242       7. CLASS: TX (Textual Works)   REGISTRATION DATE: December 14,
1992   REGISTRATION NUMBER: TX-3-445-761   ISSUE: Vol. 81, issue no. 378  
PUBLICATION DATE: August 10, 1992   NEW MATTER: additions and compilation   PUB
FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242       8. CLASS: TX (Textual Works)  
REGISTRATION DATE: February 9, 1993   REGISTRATION NUMBER: TX-3-468-373   ISSUE:
Vol. 81, issue no. 379   PUBLICATION DATE: September 14, 1992   NEW MATTER:
additions and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: 
Frederick’s Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES: Frequency
varies.  Subtitle on later issues:  An Intimate Experience.  Description based
on:  Vol. 34, issue no. 242       9. CLASS: TX (Textual Works)   REGISTRATION
DATE: January 11, 1993   REGISTRATION NUMBER: TX-3-458-894   ISSUE: Vol. 82, no.
380   PUBLICATION DATE: October 29; 1992   NEW MATTER: additions and compilation
  PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   ISSN
NUMBER: 0162-0401 = Frets   NOTES: Frequency varies.  Subtitle on later issues:
An. Intimate Experience Description based on: Vol. 34, issue no. 242       10.
CLASS: TX (Textual Works)   REGISTRATION DATE: March 22, 1993   REGISTRATION
NUMBER: TX-3-504-897   ISSUE: Vol. 83, no. 381   PUBLICATION DATE: February 25,
1993   NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   ISSN NUMBER: 0162.0401 = Frets   NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience. 
Description based on:  Vol. 34, issue no. 242       11. CLASS: TX (Textual
Works)   REGISTRATION DATE: April 23, 1993   REGISTRATION NUMBER: TX-3-589-965

 

7

 

 

  ISSUE: Vol. 84; issue no. 383   PUBLICATION DATE: April 5, 1993   NEW MATTER:
additions and compilation   PUBLICATION DATE: Other   IMPRINT: Hollywood:
Frederick’s of Hollywood   NOTES: Frequency varies. Subtitle on later issues: 
An Intimate Experience.  Description based on: Vol. 34, issue no. 242  
MISCELLANEOUS: (C.O. corres.)       12. CLASS: TX (Textual Works)   REGISTRATION
DATE: September 8, 1993   REGISTRATION NUMBER: TX-M40-936   ISSUE: Vol. 84,
issue no. 384   PUBLICATION DATE: May 10, 1993   NEW MATTER: additions and
compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES: Frequency varies. Subtitle
on later issues:  An Intimate Experience.  Description based on: Vol. 34, issue
no. 242       13. CLASS: TX (Textual Works)   RETRIEVAL CODE: B (Monographic
Works of a Non-dramatic Literary Nature)   STATUS: Registered   REGISTRATION
DATE: August 9, 1990   REGISTRATION NUMBER: TX-2-894-818   PUBLICATION DATE:
November 27, 1989   NOTES: Catalog       14. CLASS: TX (Textual Works).  
RETRIEVAL CODE: B (Monographic Works of a Non-dramatic Literary Nature)  
STATUS: Registered   REGISTRATION DATE: August 9, 1990   REGISTRATION NUMBER:
TX-2-894-819   CREATED: 1989   PUBLICATION DATE: June 4, 1990   NOTES: Catalog  
    15. CLASS: TX (Textual Works)   RETRIEVAL CODE: B (Monographic Works of a
Non-dramatic Literary Nature)   STATUS: Registered   REGISTRATION DATE: August
9, 1990   REGISTRATION NUMBER: TX-2-894-820   PUBLICATION DATE: July 9, 1990  
NOTES: Catalog       16. APPLICATION AUTHOR: Hollywood Mail Order Corporation
d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS: TX (Textual Works)
  RETRIEVAL CODE: B (Monographic Works of a Non-dramatic Literary Nature)  
STATUS: Registered   REGISTRATION DATE: December 17, 1990   REGISTRATION NUMBER:
TX-2-973-520   PUBLICATION DATE: November 26, 1990   NEW MATTER: additions and
compilation   NOTES: Catalog             17. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS:
TX (Textual Works)   REGISTRATION DATE: June 1, 1987   REGISTRATION NUMBER:
TX-2-095-037

 

8

 

 

  ISSUE: Vol. 51, issue no. 317   PUBLICATION DATE: August 11, 1986   NEW
MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood:
Frederick’s of Hollywood   NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242   MISCELLANEOUS: Issue ti.: Spectacular! 40th anniversary of
beauty and fashion       18. APPLICATION TITLE: Summer fashion sale.  
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)   REGISTRATION DATE:
March 7, 1988   REGISTRATION NUMBER: TX-2-277-414   ISSUE: Vol. no. 54, issue
no. 325   PUBLICATION DATE: July 13, 1987   NEW MATTER: additions and
compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242   MISCELLANEOUS: Version no. 7500                   19. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.   CLASS: TX (Textual Works)   REGISTRATION DATE: March 7, 1988  
REGISTRATION NUMBER: TX-2-282-497   ISSUE: Vol. no. 55, issue no. 326  
PUBLICATION DATE: August 10, 1987   NEW MATTER: additions and compilation   PUB
FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   ISSN NUMBER:
0162-0401 = Frets   NOTES: Frequency unknown. Description based on: Vol. 34,
issue no. 242   MISCELLANEOUS: Version no. 7600. Issue ti.: Frederick’s of
Hollywood, an Intimate Experience.       20. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS:
TX (Textual Works)   REGISTRATION DATE: August 18, 1988   REGISTRATION NUMBER:
TX-2-374-563   ISSUE: Vol. no. 51, issue no. 318   PUBLICATION DATE: September
15;1986   NEW MATTER: additions and compilation   PUB FREQUENCY: Other  
IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242   MISCELLANEOUS: Version no. 6700.
Issue ti.: Christmas magic.       21. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS: TX
(Textual Works)   REGISTRATION DATE: September 9, 1988   REGISTRATION NUMBER:
TX-2-364-387   ISSUE: Vol. no. 51, issue no. 319   PUBLICATION DATE: October 20,
1986   NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242   MISCELLANEOUS:
Version no. 6800. Issue ti.: Christmas as special as you!

 

9

 

 

22. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)   REGISTRATION DATE:
March 29, 1989   REGISTRATION NUMBER: TX-2-525-172   ISSUE: Vol. 60, issue no.
338   PUBLICATION DATE: October 17, 1988   NEW MATTER: additions and compilation
  PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242   MISCELLANEOUS:
Version no. 8800.  Issue ti.: Happy holidays!       23. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.   CLASS: TX (Textual Works)   REGISTRATION DATE: March 29, 1989  
REGISTRATION NUMBER: TX-2-675-429, TX-2-533-225   ISSUE: Vol. 61, issue no. 339
  PUBLICATION DATE: November 28, 1988   NEW MATTER: additions and compilation  
PUB FREQUENCY: Other   IMPRINT: Hollywood:  Frederick’s of Hollywood   ISSN
NUMBER: 0162-0401 = Frets   NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242   MISCELLANEOUS: Version no. 9100.  Issue ti.: Sale.       24.
APPLICATION TITLE: Happy Holidays!   APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS: TX
(Textual Works)   REGISTRATION DATE: October 31, 1989   REGISTRATION NUMBER:
TX-2-675-597   ISSUE: Vol. no. 60, issue no. 338    PUBLICATION DATE: October
17, 1988    NEW MATTER: additions and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242       25. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.   CLASS: TX (Textual Works)   REGISTRATION DATE: September 22, 1988    
REGISTRATION NUMBER: TX-2-759-322     ISSUE: Vol. 60, no. 337     PUBLICATION
DATE: September 12, 1988      NEW MATTER: additions and compilation     PUB
FREQUENCY: Other     IMPRINT: Hollywood: Frederick’s of Hollywood     NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242       26.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
October 18, 1989    REGISTRATION NUMBER: TX-2-727-721    ISSUE: Vol. 62, no.
340    PUBLICATION DATE: January 16, 1989    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood   ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown.
Description based on: Vol. 34; issue no. 242   MISCELLANEOUS: (C. O. corres.)

 

10

 

 

27. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
August 9, 1990    REGISTRATION NUMBER: TX-2-883-506    ISSUE: Vol. 65, no. 348 
  PUBLICATION DATE: October 16, 1989    NEW MATTER: additions and compilation   
PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242       28.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
April 11, 1978   REGISTRATION NUMBER: TX-48-091   ISSUE: Vol. 32, issue no. 217
  PUBLICATION DATE: December 5, 1977   IN NOTICE YEAR: 1978   PUB FREQUENCY:
Other    IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency
unknown. Description based on: Vol. 32; issue no. 217, December 5, 1977  
MISCELLANEOUS: Issue ti.: Save.       29. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS:
TX (Textual Works)    REGISTRATION DATE: July 24,1978    REGISTRATION NUMBER:
TX-72-624    ISSUE: Vol. 32, no. 218    PUBLICATION DATE: January 20, 1978   
PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.    MISCELLANEOUS: Issue ti.: The Label makes the difference.            
30. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
December 4, 1978    REGISTRATION NUMBER: TX-205-088    ISSUE: Vol. 32, issue no.
226    PUBLICATION DATE: September 15, 1978    PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood    NOTES: Frequency unknown. Description
based on: Vol. 32, issue no. 217, December 5, 1977.    MISCELLANEOUS: Issue ti.:
Be wildly romantic!!!       31. APPLICATION TITLE: Frederick’s on sale.   
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
March 7, 1979    REGISTRATION NUMBER: TX-203-347    ISSUE: Vol. 33, no. 228  
PUBLICATION DATE: December 5, 1978    NEW MATTER: editorial comment and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    ISSN NUMBER: 0016-0520 = Freedom at issue.    NOTES: Frequency
unknown. Description based on: Vol. 32, issue no. 217, December 5, 1977.      
32. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works) 

 

11

 

 

  REGISTRATION DATE: March 8, 1979    REGISTRATION NUMBER: TX-204-564    ISSUE:
Vol. 33, no. 229   PUBLICATION DATE: January 18, 1979   NEW MATTER: editorial
comment and compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    ISSN NUMBER: 0016-0520 = Freedom at issue.    NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.       33. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works)   
REGISTRATION DATE: November 1, 1979   REGISTRATION NUMBER: TX-356-662    ISSUE:
Vol. 33, no. 233   PUBLICATION DATE: June 6, 1979   PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES: Frequency unknown.
Description based on: Vol. 32, issue no. 217, December 5, 1977.   MISCELLANEOUS:
Issue ti.:  Better buy now! Save now, save now       34. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.    CLASS: TX (Textual Works)    REGISTRATION DATE: October 29, 1979  
REGISTRATION NUMBER: TX-354-315    ISSUE: Vol. 33, issue no. 235   PUBLICATION
DATE: August 1, 1979   NEW MATTER: editorial comment and compilation   PUB
FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN NUMBER:
0016-0520 = Freedom at issue.   NOTES: Frequency unknown. Description based on:
Vol. 32, issue no. 217, December 5, 1977.   MISCELLANEOUS: Issue ti.:  How to
get your man and keep him!       35. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS: TX
(Textual Works)    REGISTRATION DATE: July 15, 1983   REGISTRATION NUMBER:
TX-1-152-466    ISSUE: Vol. 36, issue no. 266   PUBLICATION DATE: additions and
compilations   PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242   MISCELLANEOUS: Issue ti.:  Sale, sale, sale, buy now!: It’s worth every
thrill.       36. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works)   
REGISTRATION DATE: September 29, 1983   REGISTRATION NUMBER: TX-1-237-999   
ISSUE: Vol. 40, issue no. 279   PUBLICATION DATE: September 15, 1983   NEW
MATTER: additions and compilation   PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242   MISCELLANEOUS: Issue ti.:  Fall fantasies for you and your
lover.  (C. O. corres.)       37. APPLICATION TITLE: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS: TX
(Textual Works)    REGISTRATION DATE: July 2, 1984    REGISTRATION NUMBER:
TX-1-380-803 

 

12

 

 

  ISSUE: Vol. 38, issue no. 276    PUBLICATION DATE: June 10, 1983    NEW
MATTER: additions and compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242   MISCELLANEOUS: Issue ti.: Sultry summer savings!       38.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
December 2, 1985    REGISTRATION NUMBER: TX-1-706-524    ISSUE: Vol. 38, issue
no. 291    PUBLICATION DATE: September 17, 1984    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242   MISCELLANEOUS: Issue ti.: The Glamour of Hollywood holidays is yours! :
catalog no. 4601.       39. APPLICATION AUTHOR: Hollywood Mail Order Corporation
d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual
Works)    REGISTRATION DATE: December 2, 1985    REGISTRATION NUMBER:
TX-1-733-066    ISSUE: Vol. 40, issue no. 298    PUBLICATION DATE: January 18,
1985    NEW MATTER: additions and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242   MISCELLANEOUS: Issue ti.:
Sizzling sexy.       40. APPLICATION AUTHOR: Hollywood Mail Order Corporation
d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual
Works)    REGISTRATION DATE: December 2, 1985    REGISTRATION NUMBER:
TX-1-713-998    ISSUE: Vol. 42, issue no. 301    PUBLICATION DATE: June 10,
1985    NEW MATTER: additions and compilation    PUB FREQUENCY: Other    ISSN
NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown. Description based on:
Vol. 34, issue no. 242   MISCELLANEOUS: Issue ti.: Sale-a-brate : catalog no.
5401.       41. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a
Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works)   
REGISTRATION DATE: May 30, 1986    REGISTRATION NUMBER: TX-1-846-894    ISSUE:
Vol. 47, no. 310   PUBLICATION DATE: December 9, 1985   NEW MATTER: additions
and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242       42. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a
Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works)   
REGISTRATION DATE: May 30;1986    REGISTRATION NUMBER: TX-1-838-969    ISSUE:
Vol. 48, issue no. 311    PUBLICATION DATE: January 20, 1986 

 

13

 

 

  NEW MATTER: additions and compilation    PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood   ISSN NUMBER: 0162-0401 = Frets    NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242  Issue ti.: The
Best kept secrets of sex appeal.       43. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a Frederick’s of Hollywood, employer for hire.    CLASS:
TX (Textual Works)    REGISTRATION DATE: December 4, 1978    REGISTRATION
NUMBER: TX-485-679    ISSUE: Vol. 32, issue no. 224    PUBLICATION DATE: August
1, 1978    PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood  
NOTES: Frequency unknown. Description based on: Vol. 32, issue no. 217, December
5, 1977.    MISCELLANEOUS: Issue ti.: Action! Take, love! thrills! ecstasy!
(C.O. corres.)       44. APPLICATION TITLE: Break out .. . the news . now!   
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
October 5, 1979    REGISTRATION NUMBER: TX-396-541    ISSUE: Vol. 33, issue no.
231    ISSUE DATE: July 10, 1979    PUBLICATION DATE: April 11, 1979    NEW
MATTER: photos and artwork    PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency
unknown.  Description based on:  Vol. 32, issue no. 217, December 5, 1977.   
MISCELLANEOUS: (C.O. corres.)       45. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS: TX
(Textual Works)    REGISTRATION DATE: November 30;1979    REGISTRATION NUMBER:
TX-419-642    ISSUE: Vol. 33, issue no. 237    PUBLICATION DATE: September 21,
1979    NEW MATTER: photos and artwork    PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood    ISSN NUMBER: 0162-0401 = Frets    NOTES:
Frequency unknown.  Description based on: Vol. 32, issue no. 217, December 5,
1977.    MISCELLANEOUS: Issue ti.: Frederick’s special report, how to do it for
the holidays.  (C.O. corres.)       46. CLASS: TX (Textual Works)   REGISTRATION
DATE: July 16, 1980   REGISTRATION NUMBER: TX-509-248   ISSUE: Vol. 34, issue
no. 239   PUBLICATION DATE: December 5, 1979   PUB FREQUENCY: Other   IMPRINT:
Hollywood:  Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242   MISCELLANEOUS: Issue ti.: Better buy now! :
Sale, more for less.       47. CLASS: TX (Textual Works)   REGISTRATION DATE:
July 18, 1980   REGISTRATION NUMBER: TX-511-877   ISSUE: Vol. 34, issue no. 240
  PUBLICATION DATE: January 21, 1980   NEW MATTER: photos and artwork   PUB
FREQUENCY: Other   IMPRINT: Hollywood:  Frederick’s of Hollywood   ISSN NUMBER:
0162-0401 = Frets   NOTES: Frequency unknown. Description based on: Vol. 34,
issue no. 242

 

14

 

 

  MISCELLANEOUS: Issue ti.: Summer love : how to get it by spring.       48.
 CLASS: TX (Textual Works)    REGISTRATION DATE: December 29, 1980   
REGISTRATION NUMBER: TX-646-970    ISSUE: Vol. 34, issue no. 248    PUBLICATION
DATE: September 23, 1980    PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242    MISCELLANEOUS: Issue ti.: Follow me, surrender to
Frederick’s.       49. CLASS: TX (Textual Works)    REGISTRATION DATE: March 5,
1981    REGISTRATION NUMBER: TX-641-660    ISSUE: Vol. 35, issue no. 251  
PUBLICATION DATE: January 23, 1981    NEW MATTER: photos and artwork    PUB
FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN NUMBER:
0162-0401 = Frets    NOTES: Frequency unknown. Description based on: Vol. 34,
issue no. 242    MISCELLANEOUS: Issue ti.: I’ve got my man! You deserve yours!  
    50. CLASS: TX (Textual Works)    REGISTRATION DATE: June 8, 1981   
REGISTRATION NUMBER: TX-707-738    ISSUE: Vol. 35, issue no. 253    PUBLICATION
DATE: June 5, 1981    NEW MATTER: photos and artwork    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN NUMBER: 0162-0401 = Frets 
  NOTES: Frequency unknown.  Description based on: Vol. 34, issue no. 242   
MISCELLANEOUS: Issue ti.: Show off now!       51. APPLICATION AUTHOR: Hollywood
Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   
CLASS: TX (Textual Works)    REGISTRATION DATE: October 22, 1981    REGISTRATION
NUMBER: TX-852-256    ISSUE: Vol. 35, issue no. 255    PUBLICATION DATE: June 5,
1981    NEW MATTER: additions and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242    MISCELLANEOUS: (C.O. corres.)  
    52. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s
of Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION
DATE: March 17, 1982    REGISTRATION NUMBER: TX-895-688    ISSUE: Vol. 35, issue
no. 257    PUBLICATION DATE: August 1, 1981    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown. 
Description based on: Vol. 34, issue no. 242    MISCELLANEOUS: Issue ti.: Just
imagine, a new sexier you! (C.O. corres.)       53. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.    CLASS: TX (Textual Works)    REGISTRATION DATE: March 17, 1982   
REGISTRATION NUMBER: TX-872-313    ISSUE: Vol. 35, issue no. 259    PUBLICATION
DATE: September 15, 1981    NEW MATTER: additions and compilation 

 

15

 

 

  PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN
NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown. Description based on:
Vol. 34, issue no. 242    MISCELLANEOUS: Issue ti.: Don’t miss it.       54.
PARTY OF THE FIRST: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood.    PARTY OF THE SECOND: Crédit Agricole Indosuez    DOCUMENT TYPE:
Assignment of Copyright    REGISTRATION DATE: 1990    EXECUTED: September 29,
1997    RECORDED DATE: October 9, 1997   NOTES: Frederick’s of Hollywood: grab
bag special sale (catalog) and 131 other titles. Subsidiary intellectual
property security agreement.   MICROFILM: V003405 P125       55. APPLICATION
TIME: Intimate details by Frederick’s of Hollywood.    APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.    CLASS: TX
(Textual Works)    REGISTRATION DATE: October 24, 1990    ISSUE: Vol. 1, issue
no. 1    PUBLICATION DATE: September 19, 1990    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    NOTES: Frequency unknown.       56.
OWNER: Private Moments, Inc.    APPLICATION AUTHOR: New textual and pictorial
material; Private Moments, employer for hire.    CLASS: TX (Textual Works)   
RETRIEVAL CODE: B (Monographic Works of a Non-dramatic Literary Nature)   
STATUS: Registered    REGISTRATION DATE: September 23, 1982    REGISTRATION
NUMBER: TX-1-085-885    PUBLICATION DATE: September 17, 1982    NEW MATTER: “new
textual and pictorial material.”    REGISTRATION DEPOSIT: 23 p.    IMPRINT: Los
Angeles: Private Moments, c1982.    MISCELLANEOUS: C.O. corres.       57. CLASS:
TX (Textual Works)    RETRIEVAL CODE: B (Monographic Works of a Non-dramatic
Literary Nature)    STATUS: Registered    REGISTRATION DATE: June 1, 1987   
PUBLICATION DATE: February 23, 1987   NEW MATTER: additions and compilation    
  58. PARTY OF THE FIRST: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood.   PARTY OF THE SECOND: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood   DOCUMENT TYPE: Assignment of Copyright   REGISTRATION
DATE: 1987   EXECUTED: September 29, 1997   RECORDED DATE: October 9, 1997  
NOTES: Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other
titles.  Subsidiary intellectual property security agreement.   MICROFILM:
V003405 P125

 

16

 

